PeR CuRiam.
When the cause came on to be heard on exceptions filed, the court had authority to affirm, amend, modify, set aside, confirm in whole or in part, or disaffirm the report of the referee. Quevedo v. Deans, 234 N.C. 618, 68 S.E. 2d 275; Keith v. Silvia, 233 N.C. 328, 64 S.E. 2d 178; G.S. 1-194, 195. The order vacating the report of the referee and ordering a new survey was purely interlocutory. It affected no substantial right of the parties. G.S. 1-277. Appeal therefrom was fragmentary and premature. Whitehurst v. Hinton, 222 N.C. 85, 21 S.E. 2d 874.
We may note that the motion for a new survey made before the court below is quite different from the motion made before exceptions were filed. At the time Carr, J., signed his order, the reference was not before him for consideration. Keith v. Silvia, supra.
Appeal dismissed.